Citation Nr: 0732409	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  06-14 118A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to an earlier 
effective date for a total evaluation for service-connected 
mental disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a heart disorder due to medications taken for 
service-connected mental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

At the veteran's personal hearing, he was represented by The 
American Legion.  Accordingly, that organization has been 
listed as the veteran's representative in this decision.  The 
veteran's claims file contains a valid power of attorney held 
by Disabled American Veterans.  A new power of attorney for 
The American Legion has not yet been received; this will be 
discussed further in the remand portion of this decision.  

The issue of whether new and material evidence has been 
received sufficient to reopen a claim for entitlement to 
service connection for a heart disorder due to medications 
taken for service-connected mental disorder is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1980 to January 1983.

2.  On May 17, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, at his personal hearing before the undersigned 
Veterans Law Judge, that a withdrawal of the issue of whether 
new and material evidence has been received sufficient to 
reopen a claim for entitlement to an earlier effective date 
for a total evaluation for service-connected mental disorder 
is requested.


CONCLUSION OF LAW

Regarding the issue of whether new and material evidence has 
been received sufficient to reopen a claim for entitlement to 
an earlier effective date for a total evaluation for service-
connected mental disorder, the criteria for withdrawal of a 
Substantive Appeal by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal regarding the issue of whether new and 
material evidence has been received sufficient to reopen a 
claim for entitlement to an earlier effective date for a 
total evaluation for service-connected mental disorder and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it 
is dismissed.


ORDER

The portion of the appeal regarding whether new and material 
evidence has been received sufficient to reopen a claim for 
entitlement to an earlier effective date for a total 
evaluation for service-connected mental disorder is 
dismissed.


REMAND

At his videoconference hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he would be 
submitting additional documentary evidence not previously on 
file regarding his claim for service connection for a heart 
disorder due to medications taken for service-connected 
mental disorder, and that he did not wish to waive regional 
office jurisdiction regarding the evidence.  Subsequent to 
the hearing, the veteran submitted a letter from a Mr. 
H.M.V., PhD.  As indicated previously, the veteran did not 
submit a waiver of regional office jurisdiction.

At the veteran's hearing, he was accompanied by his 
accredited representative from The American Legion.  This was 
a change in representation for the organization in the claims 
file.  The veteran and the new representative indicated that 
the documents supporting this change would be submitted.  At 
this point, the VA Form 21-22 of record lists Disabled 
American Veterans as the veteran's representative.  If 
necessary, the AMC/RO should ask the veteran or his 
representative to submit the proper paperwork appointing a 
representative.  

Additionally, it would behoove the AMC/RO to take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000, and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  If the veteran has not already 
submitted a VA Form 21-22 appointing The 
American Legion as his representative, The 
AMC/RO should request that the veteran 
clarify who his representative is, and 
submit the proper paper work to reflect 
that decision.  

2.  The AMC/RO should reconsider the 
veteran's claim based on the newly 
submitted evidence.  If the AMC/RO finds 
that the evidence submitted by the veteran 
is new and material, the claim should be 
developed in the usual manner, to include 
obtaining a medical opinion or examination 
if indicated.  If after subsequent 
readjudication any benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.     

Thereafter, if otherwise in order, the case should be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


		
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


